DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Takeshima (US 2019/0348282).
Regarding claim 8, Takeshima discloses a method for forming an oxide layer, comprising: forming an amorphous silicon layer (Fig.6A, numeral 303) on a substrate (302) ([0053]); and performing a thermal radical oxidation process to oxidize the formed amorphous silicon layer by exposing the formed amorphous silicon layer directly to oxygen radicals (Fig.6C, numeral 301) ([0060]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9  is rejected under 35 U.S.C. 103 as being unpatentable over Takeshima (US 2019/0348282) as applied to claim  8 above, and further in view of Im (US 2020/0402839).
Regarding claim 9, Takeshima does not wherein the substrate comprises crystalline silicon.
Im however discloses that the substrate comprises crystalline silicon ([0024]).  
It would have been therefore obvious to one of ordinary skill in the art the time the invention was filed to modify Takeshima with Im to have the substrate comprising crystalline silicon because this a typical semiconductor substrate material.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeshima s applied to claim 8 above, and further in view of Yu (US 2019/0371914).
Regarding claim 10, Takeshima does not disclose forming an interfacial layer, wherein the interfacial layer comprises silicon oxide and has a thickness of between 2 A and 20 A.  
Yu however discloses that wherein the interfacial layer comprises silicon oxide ([0012]).
Takeshima in view of Yu does not disclose that a thickness of the interfacial layer is between 2 A and 20 A. 
Yu however discloses that the interfacial layer is formed before forming a seed layer to help uniform growing an amorphous silicon layer ([0012]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the thickness of the interfacial layer to be in the claimed range for the purpose improving uniformity of an amorphous silicon layer (Yu, [0012]).
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshima as applied to claim 8 above, and further in view of Kim (US 2017/0186642).
Regarding claim 11, Takeshima does not disclose wherein the forming of the amorphous silicon layer comprises exposing the substrate to a silicon precursor in an atomic layer deposition (ALD) process or in a chemical vapor deposition (CVD) process.
Kim discloses wherein the forming of the amorphous silicon layer comprises exposing the substrate to a silicon precursor in an atomic layer deposition (ALD) process or in a chemical vapor deposition (CVD) process ([0066]).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Takeshima with Kim to form the amorphous silicon layer comprises exposing the substrate to a silicon precursor in an atomic layer deposition (ALD) process or in a chemical vapor deposition (CVD) process because these are typical methods or forming conformal layers.
Regarding claim 12, Takeshima does not disclose wherein the amorphous silicon layer has a thickness of between 20 A and 50 A.
Kim discloses wherein the amorphous silicon layer has a thickness of between 20 A and 50 A ([0067]).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Takeshima with Kim to have the amorphous silicon layer has a thickness of between 20 A and 50 A for the purpose of suppressing loss of silicon during an oxidation process (Kim ,[0065]). 
Regarding claim 13, Takeshima discloses performing a direct oxidation process to selectively oxidize the formed amorphous silicon layer ([0060]).  
Regarding claim 14, Takeshima discloses wherein the direct oxidation process comprises directing oxygen plasma ions to a selected portion of the substrate ([0070]).
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshima (US 2019/0348282) in view of Kim (US 2017/0186642).
Regarding claim 15, Takeshima discloses a method for forming an oxide layer, comprising: forming of an amorphous silicon layer (Fig.6A, numeral 302) on a substrate (302); and 3Application No.: 17/076,807Docket No.: 44018608US performing a thermal oxidation process to oxidize the formed amorphous silicon layer to form an oxide layer on the silicon substrate by exposing the formed amorphous silicon laver directly to oxygen radicals (Fig.6C, numeral 305; [0060]).
Takeshima does not disclose that the substrate is a silicon substrate and an amorphous silicon layer on a silicon substrate by exposing the silicon substrate to a silicon precursor in an atomic layer deposition (ALD) process or in a chemical vapor deposition (CVD) process.
Kim discloses that the substrate is a silicon substrate (11) and wherein the forming of the amorphous silicon layer comprises exposing the substrate to a silicon precursor in an atomic layer deposition (ALD) process or in a chemical vapor deposition (CVD) process ([0066]).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Takeshima with Kim to have a substrate as a silicon substrate and to form the amorphous silicon layer comprises exposing the substrate to a silicon precursor in an atomic layer deposition (ALD) process or in a chemical vapor deposition (CVD) process because these are typical methods or forming conformal layers.
Regarding claim 16, Kim discloses forming an interfacial layer on the silicon substrate prior to the forming the amorphous silicon layer on the silicon substrate ([0067]; note: seed).
Regarding claim 18, Kim discloses wherein the amorphous silicon layer has a thickness of between 10 A and 40 A ([0067]).
Regarding claim 19, Takeshima discloses wherein the thermal oxidation process comprises exposing the silicon substrate to oxygen radicals ([0070]).
Regarding claim 20, Takeshima discloses performing a direct oxidation process to selectively oxidize the formed amorphous silicon layer (303), wherein the direct oxidation process comprises directing oxygen plasma ions to a selected portion of the silicon substrate ([0070]).
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The search of the prior art does not disclose or reasonably suggest performing a direct oxidation process to directly and selectively oxidize only a portion of the formed amorphous silicon layer; and performing a thermal oxidation process to oxidize a remaining non-oxidized portion of the formed amorphous silicon layer as required by amended independent claim 1.
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/29/2022, with respect to claims 1-7 have been fully considered and are persuasive.  The previous rejections of claims 1-7 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 8-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891